Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The Sentinel Funds Supplement dated May 14, 2008 to the Statement of Additional Information dated April 4, 2008 The Non-Public Disclosure section on page 43 is deleted and replaced with the following: Non-Public Disclosure: (iv) information with respect to portfolio holdings of the Funds provided to recognized mutual fund information services, such as Lipper Inc. and Morningstar, Inc., such information to be provided as of the last business day of a month and only if either (a) such information is disclosed to such services at least 15 days later than the date of such information (except that for the Small Company and Small/Mid Cap Funds portfolio holdings other than the top ten holdings shall be at least 30 days later than the date of such information), or (b) such services agree that they and their employees will not disclose or trade on such information before it is publicly disclosed; and (v) information with respect to portfolio holdings of the Funds provided to persons who request it, including selling group members, consultants and investors, such information to be provided (a) as of the last business day of a month and (b) at least 15 days later than the date of such information (except that for the Small Company and Small/Mid Cap Funds portfolio holdings other than the top ten holdings shall be at least 30 days later than the date of such information). The biographical table relating to the Directors who are interested persons of the Funds and to the officers of the Funds on Page 27 is deleted and replaced with the following: Name, Address, Age Position and Principal Occupation(s) During Past Five Public Length of Time Years Directorships Served Thomas H. MacLeay (58) Chair, since 2003; National Life Holding Company (a mutual Sentinel Variable National Life Drive Chief Executive insurance company) and National Life- Products Trust (6) Montpelier, VT 05604 Officer 2003-2005 Chairman of the Board, President and Chief Executive Officer, since 2002; President and Chief Operating Officer, 1996 to 2001; Sentinel Variable Products Trust - Chairman, since 2004; Chief Executive Officer, 2004 to 2005 ; NLV Financial Corporation- Chairman, President and CEO, 2002- present Christian W. Thwaites (50) President, Chief Advisor - President & Chief Executive None National Life Drive Executive Officer Officer, since 2005; National Life - Montpelier, VT 05604 and Director, since Executive Vice President, since 2005; 2005 Sentinel Variable Products Trust - President and Chief Executive Officer, since 2005; Sentinel Financial Services Company (SFSC)  Chief Executive Officer since 2005, President 2005 to 2006; Sentinel Administrative Services, Inc. (SASI)  President & Chief Executive Officer since 2005; Sentinel Advisors Company (SAC) and Sentinel Administrative Services Company (SASC)  President & Chief Executive Officer 2005 to 2006; Skandia Global Funds - Chief Executive Officer, 1996 to 2004 SF0975(0508) Cat. No. 50815 Page 1 of 2 Name, Address, Age Position and Principal Occupation(s) During Past Five Public Length of Time Years Directorships Served John Birch (58) Chief Financial Advisor -Chief Operating Officer, since N/A National Life Drive Officer, since 2008 2005; SASI- Chief Operating Officer, since Montpelier, VT 05604 2006; SASC  Chief Operating Officer, 2005; State Street Bank, Luxembourg- Head of Transfer agency, from 2004-2005; American Skandia Investment Services, Inc.- Chief Operating Officer, from 1997- 2003 Thomas P. Malone (51) Vice President and SASI Vice President, since 2006; Sentinel N/A National Life Drive Treasurer, since Variable Products Trust  Vice President Montpelier, VT 05604 1997; Assistant and Treasurer, since 2000; SASC  Vice Vice President, President 1998 to 2006 1990 to 1997 John K. Landy (48) Vice President, SASI- Senior Vice President, since 2006; N/A National Life Drive since 2002 Sentinel Variable Products Trust  Vice Montpelier, Vermont 05604 President, since 2004; SASC  Senior Vice President 2004 to 2006; Vice President, 1997 to 2004 Scott G. Wheeler (42) Assistant Vice SASI- Vice President- Fund Accounting & N/A National Life Drive President and Administration since 2007; SASI - Assistant Montpelier, Vermont 05604 Assistant Vice President, 2006-2007; Sentinel Treasurer, since Variable Products Trust - Assistant Vice 1998 President and Assistant Treasurer, since 2004; SASC  Assistant Vice President 1998 to 2006 Lindsay E. Staples (26) Assistant National Life- Securities Paralegal, since N/A National Life Drive Secretary, since 2007; Sentinel Variable Products Trust- Montpelier, Vermont 05604 2007 Assistant Secretary, since 2007; Holman Immigration- Paralegal, 2006-2007; Wilmer Cutler Pickering Hale and Dorr, Paralegal 2004-2006; Saint Michaels College, Student 2000-2004 D. Russell Morgan (52) Chief Compliance Advisor; National Variable Annuity N/A National Life Drive Officer, since Account II; National Variable Life Montpelier, Vermont 05604 2004; Secretary, Insurance Account  Chief Compliance 1988-2004 Officer, since 2004; Sentinel Variable Products Trust  Chief Compliance Officer, since 2004; Secretary, 2000-2005; National Life  Assistant General Counsel, 2001 to 2005; Senior Counsel, 2000 to 2001; ESI  Counsel, 1986 to 2005; Advisor, SFSC, SASC  Counsel, 1993 to 2005 SF0975(0508) Page 2 of 2
